DETAILED ACTION
This office action is in response to the application filed on 4/27/2020.  Claim(s) 1-18 is/are pending and are examined. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/042,639 filed on 07/23/2018 now US Patent 10,638,523 which is a continuation of application 14/837,643 filed on 08/27/2015 now US Patent 10,034,315 which is a continuation of application 13/660,439 filed on 10/25/2012 now US Patent 9,137,306 which claims priority to Korean application 10-2011-0109277 filed 10/25/2011, which papers submitted under 35 U.S.C. § 119(a)-(d) have been placed of record in the file.

 Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 4/27/2020 and 8/13/2018 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Examiner’s Note – Allowable Subject Matter
Claims 1-6 and 13-18 are allowable over prior art and would otherwise be allowable upon the filing of a terminal disclaimer.
Examiner’s Note – Claim Scope in reference to MPEP 2111.04 Section II
Method claims 7 and 8 directed to language including contingent limitations.  MPEP 2111.04 Section II states “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed’”.  
	The limitations in claims 7 and 8 can be modified such that each “if” is replaced by “in response to” causing an interpretation MPEP 2111.04 Section II to be no longer relevant.  After this change, the claims would overcome the prior art.
	Currently, the claim scope of the method claims are:
	Claim 7:	“A method for controlling an electronic device, the method comprising: 	receiving a request relating to a Wi-Fi connection; 	discovering, while the group owner mode of the first Wi-Fi P2P group is enabled, an external device; and 	connecting to the second Wi-Fi P2P group”.
	Claim 8 contains a contingent limitation which is not part of the broadest reasonable interpretation and the second limitation relies on the first.  Therefore the broadest reasonable interpretation is the same as claim 7.  Similarly, claims 9-10 further clarify contingent limitations which are not part of the broadest limitation and their claim scope is also the same as the claim scope for claim 7.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-18 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10,638,523, claims 1-13 of US Patent 10,034,315 and claims 1-12 of US Patent US Patent 9,137,306.  	Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, the instant claims 1-5, 7-11, and 13-17 are anticipated by their respective claims in each of the parent claims.  
	Regarding instant claims 6, 12, and 18, the parent claims do not, but in related art, Suumaki et al. (US 2012/0265913 A1) teaches “wherein the connection with the other device includes Wi-Fi Direct connection with the other device (Suumaki, Fig. 2E, and associated text, the initial state shows that Dockee Device 100A the Mobile Phone is the P2P GO, and Suumaki, ¶ 395-399, describes that that the initial state is created with a WPS procedure.  The WPS procedure is a user request to join a Wi-Fi network.  Examiner's Note: P2P GO refers to the Group Owner. Suumaki, ¶ 72 of a Wi-Fi Direct network Suumaki, ¶ 69)”.
At the time of the invention it would have been obvious to one of ordinary skill in the art, having the teachings of Suumaki and the parent claims to modify the portable Wi-Fi P2P method of the parent claims to include the use of wifi direct to perform wifi p2p.  The motivation to do so constitutes applying known techniques (i.e., use of wifi direct to perform wifi p2p) to known devices and/or methods using Wi-Fi P2P technology ready for improvement to yield predictable results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suumaki et al. (US 2012/0265913 A1) (included in the IDS dated 4/27/2020), in view view of Wi-Fi Alliance, “Wi-Fi Peer-to-Peer (P2P) Technical Specification”, 2010, Wi-Fi Alliance, Version 1.1, Pg. 1, 49-50 (included in the IDS dated 4/27/2020). 
Regarding claim 7, Suumaki teaches:
“A method for controlling an electronic device, the method comprising: 
receiving a request relating to a Wi-Fi connection (Suumaki, Fig. 2E, and associated text, the initial state shows that Dockee Device 100A the Mobile Phone is the P2P GO, and Suumaki, ¶ 395-399, describes that that the initial state is created with a WPS procedure.  The WPS procedure is a user request to join a Wi-Fi network.  Examiner's Note: P2P GO refers to the Group Owner. Suumaki, ¶ 72 of a Wi-Fi Direct network Suumaki, ¶ 69); 
discovering, while the group owner mode of the first Wi-Fi P2P group is enabled, an external device (Suumaki, Fig. 2E, and associated text in at least, ¶ 145-151, ¶ 406, teaches a Dockee Device 100A (Mobile Phone = Dockee (P2P GO) that interacts with Docking Station (P2P GO)); and 
connecting to the second Wi-Fi P2P group (Suumaki, Fig. 2E, and associated text in at least ¶ 145-151, and ¶ 406, teaches a Dockee Device 100A (Mobile Phone = Dockee (P2P GO) that interacts with Docking Station (P2P GO) resulting in the mobile phone becoming a P2P Client and the Docking Station remaining the group owner through the optimization process ‘network configuration program 144’, and forming a Wi-Fi Peer to Peer (P2P) group according to the determination results.  Suumaki, ¶ 78, teaches that a group is formed with corresponding master/slave member roles based on the group owner negotiation procedure)”.
	Suumaki does not necessarily describe that the discovered external device has its “group owner mode enabled” however, in related art, Wi-Fi Alliance Pg. Ln. 20-21 teaches that a P2P group owner may be set by configuration.  This is typically known in the art as "autonomous group owner mode".  In the present case as taught by Wi-Fi Alliance, the docking station could first be in a group owner mode when powered on with previously set network settings and then undergo the optimization process described by Suumaki.  
At the time of the invention it would have been obvious to one of ordinary skill in the art, having the teachings of Suumaki and Wi-Fi Alliance to modify the portable Wi-Fi P2P method of Suumaki and WiFi P2P features as taught in Wi-Fi Alliance.  The motivation to do so constitutes applying known techniques (i.e., using the Wi-Fi P2P Specification to develop Wi-Fi P2P technologies) to known devices and/or methods using Wi-Fi P2P technology ready for improvement to yield predictable results and further provide stored network settings as is typically the case with wirelessly networked devices.

As discussed above claims 8-10, have the same broadest reasonable interpretation of claim 7 and are rejected in view of Suumaki and Wi-Fi Alliance as discussed above.

Regarding claim 11, Suumaki in view of Wi-Fi Alliance teaches:
“The method of claim 7 (Suumaki in view of Wi-Fi Alliance teaches the limitations of claim 7 as discussed above), 	wherein the discovering of the external device further comprises exchanging Probe Request and Probe Response messages of an Institute of Electrical and Electronics Engineers (IEEE) 802.11 Medium Access Control (MAC) protocol (Suumaki, ¶ 62, teaches that a WPS enrollee sends out probe requests with WSC information elements, Suumaki, -¶ 71 describes that Wi-Fi Direct devices may connect to access points using WPS enrollee functionality), 	wherein the Probe Request comprises at least one of a P2P Information Element (IE), a Wi-Fi Simple Configuration (WSC) IE (Suumaki, ¶ 62, teaches that a WPS enrollee sends out probe requests with WSC information elements, Suumaki, -¶ 71 describes that Wi-Fi Direct devices may connect to access points using WPS enrollee functionality), or a WSC IE (Suumaki, ¶ 62, teaches that a WPS enrollee in a WPS environment awaits WSC IE probe responses from registrars, Suumaki ¶ 72, teaches that the group owner operates as internal registrar)”.

Regarding claim 12, Suumaki in view of Wi-Fi Alliance teaches:
“The method of claim 7 (Suumaki in view of Wi-Fi Alliance teaches the limitations of claim 7 as discussed above), wherein the connection with the other device includes Wi-Fi Direct connection with the other device (Suumaki, Fig. 2E, and associated text, the initial state shows that Dockee Device 100A the Mobile Phone is the P2P GO, and Suumaki, ¶ 395-399, describes that that the initial state is created with a WPS procedure.  The WPS procedure is a user request to join a Wi-Fi network.  Examiner's Note: P2P GO refers to the Group Owner. Suumaki, ¶ 72 of a Wi-Fi Direct network Suumaki, ¶ 69)”.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/STEPHEN T GUNDRY/Examiner, Art Unit 2435